 
Exhibit 10.32
 
PROMISSORY NOTE


$4,575,000
March 15, 2009


FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND HEREBY, Zanett Commercial
Solutions, Inc., a Delaware corporation having its principal place of business
at 635 Madison Avenue, 15th Floor, New York, NY 10022 (hereinafter referred to,
and obligated as, "Borrower"), promises to pay to the order of Bruno Guazzoni,
an individual residing at 635 Madison Avenue, 15th Floor, New York, NY 10022
("Lender"), the principal sum of $4,575,000, together with interest as set forth
below, until the date on which the principal amount is paid in full, payable in
lawful money of the United States of America in accordance with the terms of
this Promissory Note (the "Note").


1. Maturity Date: The principal balance of this Note and all accrued interest
thereon shall be due and payable on March 15, 2010 (the "Maturity Date").


2. Interest: During the period beginning on the date hereof and ending on the
Maturity Date, interest shall accrue daily on the outstanding principal amount
hereunder at a simple rate of eleven percent (11%) per annum. Interest shall be
calculated hereunder for the actual number of days that the principal is
outstanding, based on a 360-day year, as applicable.  Interest shall continue to
accrue on the principal balance hereof at the then-applicable simple rate of
interest specified in this Note, notwithstanding any demand for payment,
acceleration and/or the entry of any judgment against Borrower, until all
principal owing hereunder is paid in full.


3. Payment: Interest shall be due quarterly within 15 days of each fiscal
quarter end beginning March 31, 2009. No payments of principal shall be due on
the Note until the Maturity Date.  All accrued and unpaid interest shall be paid
in cash at the Maturity Date.


4. Prepayments:  Borrower reserves the right to prepay any or all of the
principal balance due on the Note at any time prior to the Maturity Date.


5. Security:   The Note will be an unsecured obligation of Borrower.


6. Lender's Rights Upon Default:  Each of the following events shall constitute
an "Event of Default" and, upon the occurrence thereof, Lender shall have the
option, without the necessity of giving any prior written notice to Borrower,
(1) to accelerate the maturity of this Note and all amounts payable hereunder
and demand immediate payment thereof and (2) to exercise all of Lender's rights
and remedies under this Note or otherwise available at law or in equity:


(a) Borrower shall fail to pay the principal amount of the Note or accrued
interest thereon on the Maturity Date;


(b) Borrower shall admit an inability to pay its debts as they mature, or shall
make a general assignment for the benefit of any of its creditors;


(c) Proceedings in bankruptcy by Borrower under the United States Bankruptcy
Code, as amended, or any part thereof, or under any other laws, whether state or
federal, for the relief of debtors, now or hereafter existing, shall be
commenced by Borrower or shall be commenced against Borrower and shall not be
dismissed within sixty (60) days of commencement;


 
 

--------------------------------------------------------------------------------

 
7. Application of Funds:  All sums realized by Lender on account of this Note,
from whatever source received, shall be applied first to any fees, costs and
expenses (including attorney's fees) incurred by Lender, second to accrued and
unpaid interest, and then to principal.


8. Attorney's Fees and Costs:  In the event that Lender engages an attorney to
represent it in connection with (a) any default by Borrower under this Note, (b)
the enforcement of any of Lender's rights and remedies hereunder, (c) any
bankruptcy or other insolvency proceedings commenced by or against Borrower
and/or (d) any actual litigation arising out of or related to any of the
foregoing, then Borrower shall be liable to and shall reimburse Lender on demand
for all reasonable attorneys' fees, costs and expenses incurred by Lender in
connection with any of the foregoing, provided a final and unappealable judgment
in favor of Lender has been issued in connection therewith.


9. Governing Law:  This Note is made and delivered in the State of New York and
shall be construed and enforced in accordance with and governed by the internal
laws of the State of New York without regard to conflicts of laws
principles.  Borrower agrees to the exclusive jurisdiction of the federal and
state courts located in the State of New York in connection with any matter
arising hereunder, including the collection and enforcement of this Note.


10. Miscellaneous:


(a) Borrower hereby waives protest, notice of protest, presentment, dishonor,
notice of dishonor and demand.  To the extent permitted by law, Borrower hereby
waives and releases all errors, defects and imperfections in any proceedings
instituted by Lender under the terms of this Note.


(b) The rights and privileges of Lender under this Note shall inure to the
benefit of its successors and assigns.  All representations, warranties and
agreements of Borrower made in connection with this Note shall bind Borrower's
successors and assigns.


(c) If any provision of this Note shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, but this Note shall be construed as if such invalid or
unenforceable provision had never been contained herein.


(d) The waiver of any Event of Default or the failure of Lender to exercise any
right or remedy to which it may be entitled shall not be deemed to be a waiver
of any subsequent Event of Default or of Lender's or Lender's right to exercise
that or any other right or remedy to which Lender is entitled.


(e) The rights and remedies of Lender under this Note  shall be in addition to
any other rights and remedies available to Lender at law or in equity, all of
which may be exercised singly or concurrently.


 
 

--------------------------------------------------------------------------------

 
(f) Lender shall have the right, without the prior consent of Borrower, to
assign all of Lender's rights and obligations hereunder.


IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note the day and
year first above written and has hereunto set hand and seal.




BORROWER


Zanett, Inc.




by:           _____________________


Dennis Harkins
President and Chief Financial Officer








LENDER






by:           ___________________


Bruno Guazzoni






 